Opinion by
Mr. Justice Moschzisker,
On September 10, 1906, the plaintiff, a passenger on one of the defendant’s electric street railway cars, arose from his seat to alight, and put his foot on a metal wheel cover, at the same time grasping a brass hand-hold affixed to the outside of the wooden upright or stanchion of the *84car. At that moment he received a shock of some character, either electric or mental, which knocked him senseless. Since then he has practically lost the entire use of his right leg from the foot to the groin, and has a sharply defined area of anaesthesia and analgesia in that leg; the right arm being affected to some degree in the same way.
The plaintiff alleged that he was suffering from the results of an electric shock, while the defendant contended that the plaintiff was suffering from hysterical paralysis due to mental shock, and that there was no sufficient evidence that the plaintiff received an electric shock. We cannot say that there was not sufficient evidence to justify the submission of that question to the jury. It is true that there was no rebuttal of the testimony given by the experts of the defense, and that the plaintiff's experts gave the jury little assistance. But, in view of ■the plaintiff’s testimony and the other evidence in the case which made in his favor, together with all the surrounding circumstances, the court did not commit error in allowing the question to go to the jury: Devlin v. Beacon Light Co., 198 Pa. 583. Whether or not, upon a consideration of the weight of the evidence, the lower court, in the wise exercise of its discretion, ought to have sustained the verdict, is another question: Dinan v. Supreme Council, 210 Pa. 456. However, a new trial will have to be granted upon grounds which we are about to discuss, and in the next presentation of the case that point may not arise. The first two assignments of error are dismissed.
In submitting the case to the jury, the court below fell into the error of assuming the fact that the plaintiff had received an electric shock. That was one of the principal issues in the case, but the trial judge in his charge practically stated that there was a presumption that the plaintiff had been injured by an electric shock, and put the burden upon the defendant to overcome that presumption. This was error. The charge should have been that if the jury believed the plaintiff had received an electric shock, then the burden was upon the defend*85ant company to show that the shock did not come from its negligence. The last four assignments of error are sustained.
Since the case must be retried, there are certain points, not assigned for error, to which we deem it our duty to call attention. In his charge the learned trial judge said: “If this plaintiff is merely pretending to be sick, and is not sick, if for all these years he has been standing in the attitude of a cripple, when in fact he is as strong as he ever was, .... he is not entitled to your consideration for a moment, nor to your verdict.” There was nothing in the evidence to suggest the idea that the defendants were contending that the plaintiff was a pretender, and the manner in which this part of the charge was phrased might well have prejudiced the defendant corporation in the eyes of the jury. Again, the learned judge stated: “Pain and suffering cannot be bought and sold like merchandise. No man would take any amount of money to subject himself to pain and suffering of the character suggested in many of the cases we try here.” We reversed upon an assignment complaining of language similar to this in Baker v. Penna. Co., 142 Pa. 503. In this connection, also see the opinion filed to-day by our Brother Stewast in the case of McLane v. Pittsburg Railways Co., ante, p. 29. Finally, we suggest that this is peculiarly a case where the jury should be given the benefit of instructions upon the subject of expert testimony and upon the manner of weighing the evidence.
The judgment is reversed with a venire facias de novo.